Fourth Court of Appeals
                               San Antonio, Texas
                                     January 28, 2020

                                   No. 04-19-00312-CV

                                  Marcel MARTINEZ,
                                       Appellant

                                            v.

     Jesse TORRES, Gold Standard Plumbing, LLC and Edy Jonathan Pech-Guamuch,
                                    Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-17644
                         Honorable Aaron Haas, Judge Presiding


                                     ORDER

    The Appellant’s Unopposed Motion to Extend Time to File Reply Brief is hereby
GRANTED. Time is extended to February 24, 2020.


      It is so ORDERED on this 28th day of January, 2020.

                                                                       PER CURIAM




      ATTESTED TO: ____________________________
                MICHAEL A. CRUZ,
                Clerk of Court